NUMBER 13-13-00597-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


TORIBIO QUINTERO,                                                                     APPELLANT,

                                                    v.

THE STATE OF TEXAS,                                                                      APPELLEE.


                       On appeal from the 147th District Court
                             of Travis County, Texas.


                                ORDER TO FILE BRIEF
      Before Chief Justice Valdez and Justices Perkes and Longoria
                            Order Per Curiam

        This cause is before the Court on the State’s third motion for extension of time to

file the brief in this matter.1 The State’s brief in this matter was originally due on April 17,


        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2013 3d C.S.).
2014. The State has previously requested and received two prior extensions of time to

file the brief.

        The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that the State’s motion for extension of time should

be granted with order.

        Accordingly, we GRANT the State’s third motion for extension of time and ORDER

the State to file the brief on or before July 18, 2014. NO FURTHER EXTENSIONS WILL

BE GRANTED IN THIS MATTER.

        The Clerk of this Court is ORDERED to serve a copy of this order on the State by

certified mail, return receipt requested.



                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of June, 2014.